In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Nassau County (Di Noto, J.), entered October 22, 1990, which denied his motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the complaint is dismissed (see, Santangelo v State of New York, 71 NY2d 393; Wynne v Tullman, 151 AD2d 476; see also, General Municipal Law § 205-e; Brophy v Generoso, 137 AD2d 478). Mangano, P. J., Sullivan, O’Brien, Ritter and Pizzuto, JJ., concur.